DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 recite, “receiving the response message; parsing the response message to facilitate selecting a semantic model to translate the response message; obtaining the semantic model to translate the response message; translating the response message using the semantic model; and converting the translated response message to non-rich text.”. The limitations of “receiving…, parsing…, obtaining…, translating…, and converting…” as drafted cover mental activities. More specifically, the mind getting a textual input, parsing it to find the appropriate semantic model, then choosing that model to translate the input, and representing the result in plain text.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
	With respect to claim 2 and 12, the claim relates to annotating the non-rich text for semantic meaning. This relates to the mind annotating in a plain text format for semantic meaning. No additional limitations are present. With respect to claim 3, the claim relates to reordering the non-rich text. This relates to the mind reordering the text. No additional limitations are present. With respect to claim 4, the claim relates to parsing the response message to separate tokens providing the semantic meaning from a JSON string. This relates to the mind parsing an input JSON string into semantically significant tokens. No additional limitations are present. With respect to claim 5 and 13, the claim relates to separating tokens in the JSON string representing the semantic meaning from a sentence for use or display, wherein the incoming response message comprises a JSON string. This relates to the mind parsing an input JSON string into semantically significant tokens for display. No additional limitations are present. With respect to claim 6 and 14, the claim relates to determining whether the incoming 
With respect to claim 8 and 16, the claim relates to selecting a default semantic model based upon the response message. This relates to the mind choosing the default semantic model for the input. No additional limitations are present. With respect to claim 9, the claim relates to converting the response message to non-rich text comprises forming natural language sentences. This relates to the mind converting the input message to plain text consisting of sentences. No additional limitations are present.
With respect to claim 10 and 20, the claim relates to delivering the converted non-rich text as natural language sentence with annotations for semantic meaning. This relates to the mind outputting a plain text with annotated sentences for semantic meaning. No additional limitations are present.
With respect to claim 17, the claim relates to converting a JSON string to at least a portion of a natural language sentence, and a target sentence generator for generating the final target natural language non-rich text sentences annotated for semantic meaning, the semantic model processor configured to process a JSON string to create natural language non-rich text sentences annotated for semantic meaning. This relates to the mind converting a JSON string to at least a portion of a natural language sentence, and generating target plain text sentences annotated for semantic meaning from a JSON string using a semantic model for the conversion. No additional limitations are present. With respect to claim 18, the claim relates to looking up and translating a JSON string associated with the incoming 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Xia et al. (US 20210056263).
Regarding claim 1, Xia teaches a method of processing a response message from an analytical application, the method comprising: 
receiving the response message; parsing the response message to facilitate selecting a semantic model to translate the response message; (see [0092], where the information extraction system includes a translator “given some input English sentence…can process the sentence in a series of stage. The stages can feed into each other sequentially such that they transform their input representation into some output representation for the next stage.” and the next stage is semantic processing of the input)
obtaining the semantic model to translate the response message; (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing)
translating the response message using the semantic model; and converting the translated response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0220], where the textual representation of the output may be transmitted in the plain text format)

	Regarding claim 2, Xia teaches annotating the non-rich text for semantic meaning. (see [0072], where “The information extraction tool can modify and generate data that indicates relationships between tokens (eg. annotation). As a result, the information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.”)

Regarding claim 3, Xia teaches reordering the non-rich text (see [0109], where during processing the dependency structure “can resemble a target output, being sets of interconnected elements forming a forest of trees rooted by clause elements. The information extraction tool can perform one or more adjustments on the resulting structure” and see [0136], “For tokens that are contained within an entity, the information extraction tool can merge the tokens into a single token. The information extraction tool can use, for the new single token, the dependency and part-of-speech information from the first entity token by order in the sentence that is a NOUN or ADJ.” and so the token may change order on the new single token).

Regarding claim 4, Xia teaches parsing the response message to separate tokens providing the semantic meaning from a JSON string. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string)

Regarding claim 5, Xia teaches wherein the response message comprises at least one of the group consisting of a JSON string, a JSON object, a key to locate a JSON string, a key to locate a JSON object, and combinations thereof, the method comprising one of the group consisting of receiving a JSON string, providing a JSON string, obtaining a JSON string, and combinations thereof; (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server for processing)
and separating tokens in the JSON string representing the semantic meaning from a sentence for use or display. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string)

Regarding claim 7, Xia teaches selecting a specialized semantic model based upon the response message from a semantic model repository. (see [0022], where “A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”; see [0189], where there are multiple semantic models in the information extraction system: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these.”)

Regarding claim 8, Xia teaches selecting a default semantic model based upon the response message. (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text.”) 

Regarding claim 11, Xia teaches a system for processing a response message from an analytical application, the system comprising:
a processor for processing programming instructions; (see [0194], processor)
a converter for converting an incoming response message to a natural language, non-rich text sentence: (see [0003], where an information extraction system “an information extraction system, e.g., as part of a natural language processing system, can receive unstructured text, analyze the text, e.g., using artificial intelligence, and provide machine readable data as output.”) 
a translator for separating tokens for providing semantic meaning from the incoming response message (see [0072], where the information extraction tool generates data about the relationship between tokens, and [0120] where the tool tokenizes an unstructured sentence)
a semantic model determination module for selecting a semantic model for processing the incoming response message (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text. A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”)
and a semantic model processor to convert the incoming response message to natural language non-rich text sentences (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server and a plain text is sent to the client)
wherein the converter is configured to: receive the incoming response message; parse the incoming response message, by the translator, to facilitate selecting a semantic model to translate the incoming response message; (see [0092], where the information extraction system includes a translator “given some input English sentence…can process the sentence in a series of stage. The stages can feed into each other sequentially such that they transform their input representation into some output representation for the next stage.” and the next stage is semantic processing of the input) 
obtain, by the semantic model determination model, the semantic model to translate the incoming response message; (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing)
translate, by the semantic model processor, the incoming response message using the semantic model; and convert, by the semantic model processor, the translated response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0220], where the textual representation of the output may be transmitted in the plain text format)

Regarding claim 12, Xia teaches wherein the converter is further configured to annotate, by the semantic model processor, the non-rich text for semantic meaning. (see [0072], where “The information extraction tool (eg. which includes the semantic model processor as in [0189]) can modify and generate data that indicates relationships between tokens (eg. annotation). As a result, the information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.”)

Regarding claim 13, Xia teaches wherein the incoming response message comprises a JSON string and the method comprises receiving the JSON string and the translator is further configured to separate tokens in the JSON string representing the semantic meaning from a sentence for use or display. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string and the output a textual representation within a plain text for display)

Regarding claim 15, Xia teaches wherein the semantic model determination module further comprises a semantic model repository for containing one or more semantic models, and the semantic model determination module is further configured to select one of the group consisting of a default semantic model and a specialized semantic model based upon the incoming response message. (see [0022], where “A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”; see [0189], where there are multiple semantic models in the information extraction system: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these.”)

Regarding claim 16, Xia teaches wherein the semantic model determination module is further configured to select a default semantic model based upon the incoming response message. (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text.”)

Regarding claim 18, Xia teaches wherein the semantic model processor is further configured to look up and translate a JSON string associated with the incoming response message. (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server for processing, and it is interpreted to be obvious to one of ordinary skill in the art to assume the JSON string is extracted from the JSON file, to obtain the data used for the dependency parse of the unstructured sentences in [0012])

Regarding claim 19, Xia teaches wherein the converter is further configured to convert the translated JSON string based upon the semantic model and the incoming response message. (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing; see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0201], [0220] where the input may be a JSON)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 9-10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., further in view of Cai et al. (US 20190349321).
Regarding claim 6, Xia teaches the response message input being a JSON string according to claim 1. Xia does not teach determining if the response message contains a JSON string and retrieving the string or a key if the response message does not contain the JSON string. Cai teaches determining whether the response message contains a JSON string, and in response to the response message not containing the JSON string retrieving the JSON string or an appropriate key. (see [0080-81], where “the frontend data processing layer receives the input from the user interface and passes this string in the ChatMessage key to the Backend in a JSON Message. Based on the example data structure above, this JSON message contains three keys, namely: ChatMessage, ChatTable and ChatDialogueKey.” and the message does not itself contain the string, but the appropriate key: “ChatMessage: The simple string text is put in this object key”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converting into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the JSON file containing the 

Regarding claim 9, Xia teaches converting the response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0201] and [0220], where the textual representation of the output may be transmitted in the plain text format)
Xia does not teach converting the response message comprising the forming of natural language sentences. Cai teaches converting the response message to non-rich text comprises forming natural language sentences (see [0154], where the natural language processor outputs sentences in the original order after some semantic processing)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent 

Regarding claim 10, Xia teaches delivering the non-rich text with annotations for semantic meaning. (see [0072], where “The information extraction tool can modify and generate data that indicates relationships between tokens (eg. annotation). As a result, the information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.”; see also [0201] and [0220], where the textual representation of the output may be transmitted in the plain text format)
Xia does not teach delivering the converted non-rich text as natural language sentence with annotations for semantic meaning. Cai teaches delivering the converted non-rich text as natural language sentence with annotations for semantic meaning. (see [0154], where “The natural language processor 120 can receive text data or an article from interface application 130, entities 150 or data sources 160, for example. The natural language processor 120 can tokenize text into individual sentences” and after tokenization performs some semantic analysis such as removing stop words, word stemming, sentence ranking by keywords, and afterwards “The natural language processor 120 can output the sentences in the original order they were inputted in.”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning, as in Cai. One would be motivated to do so the response message 

Regarding claim 14, Xia teaches the response message input being a JSON string according to claim 1. Xia does not teach determining if the response message contains a JSON string and retrieving the string or a key if the response message does not contain the JSON string. Cai teaches wherein the translator is further configured to determine whether the incoming response message contains a JSON string, and in response to the incoming response message not containing the JSON string, retrieving the JSON string or an appropriate key. (see [0080-81], where “the frontend data processing layer (eg. part of the natural language processing system that includes a translator for parsing the message) receives the input from the user interface and passes this string in the ChatMessage key to the Backend in a JSON Message. Based on the example data structure above, this JSON message contains three keys, namely: ChatMessage, ChatTable and ChatDialogueKey.” and the message does not itself contain the string, but the appropriate key: “ChatMessage: The simple string text is put in this object key”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converting into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the JSON file containing the unstructured text input as the response message laid out in Xia with the step of retrieving the string through the appropriate key given that the response message does not contain the JSON string. One would be motivated to do because the step of retrieving using a key allows the JSON message to convey 

Regarding claim 17, Xia teaches the semantic model processor for converting a JSON string, (see [0201] and [0220], where the input can be JSON and [0117], where the input is parsed and converted to textual representation). Xia does not teach a conversion module for converting a JSON string to at least a portion of a natural language sentence and a target sentence generator. 
Cai teaches wherein the semantic model processor configured to process a JSON string (see [0191], where “Key features are then parsed out of the inputted JSON”) to create natural language non-rich text sentences annotated for semantic meaning (see [0154], where “The natural language processor 120 (eg. comprises target sentence generator) can receive text data or an article from interface application 130, entities 150 or data sources 160, for example. The natural language processor 120 can tokenize text into individual sentences” and after tokenization performs some semantic analysis such as removing stop words, word stemming, sentence ranking by keywords, and afterwards “The natural language processor 120 can output the sentences in the original order they were inputted in.”)
further comprises converting a JSON string to at least a portion of a natural language sentence, and a target sentence generator for generating the final target natural language non-rich text sentences annotated for semantic meaning (see [0145], where the input sentences are ranked and used to generate a summary output consisting of natural language sentences, the input annotated in the following manner: “receiving natural language data including a data representation of user-inputted text; tokenizing the data representation into a data set of sentences; parsing the data set and removing low relevance words from the sentences to generate a simplified data set; generating a ranking for the sentences based on the simplified data set; and outputting a summary of the user-inputted text based on the sentences”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the JSON response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning by a sentence generator, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output or cognitive automation system to process the response using AI (Cai, [0183]).

Regarding claim 20, Xia teaches delivering the converted non-rich text to a terminal (see [0201] and [0220]). Xia does not teach the converted non-rich text as natural language sentences with annotations for semantic meaning. 
Cai teaches delivering the converted non-rich text as natural language sentences with annotations for semantic meaning for display on a dumb terminal without further processing. (see [0183], where “The virtual agent 180 can integrate with natural language processor 120 for text analysis and summary report generation. The virtual agent 180 can integrate with cognitive search to enable processing of search requests and retrieval of search results. The platform 100 involves cognitive automation by combining machine learning and deep learning (as part of predictive/prescriptive models 126 and operational risk model 124) with natural language processor 120 to provide output at an interactive virtual agent 180 (which can be a chatbot, for example).”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning for display on a terminal without further processing, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output to a user (Cai, [0183]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM.

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659